DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 16 is objected to because of the following informalities:  
Claims 1, 11 recite limitation "the spread".  There is insufficient antecedent basis for this limitation in the claim.  
The claim 16 comprise “communication systems,.” which should be corrected to “communication systems.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to  judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite collecting, receiving, classifying and analyzing data from mobile device pertaining to a prevention of a disease, which are certain methods of organizing human activity (such as following rules and instructions).  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, collecting, receiving, transmitting and classifying in the context of this claim encompasses the user receiving information, analyzing it and transmitting the results of analysis with help of generic computer components.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a processor and memory to perform collecting, receiving, classifying and transmitting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by applicant’s admitted prior art (KR 10-2017-0096922)(see IDS filed 02/28/2020), hereafter D1.

Regarding claim 1, D1 teaches a system for preventing the spread of an infectious disease, comprising: 
at least one processor; and a memory including at least one command that the at least one processor can execute, wherein the at least one processor is configured to: 
collect infectious disease information (p.19), 
receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of an infectious disease (p.15, wherein scanning passport at the airport is a user’s consent to provide personal information), 
transmit the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems (pp.15, 21), and 
receive, from the plurality of mobile communication systems, information of a mobile terminal having visited an affected area, wherein the information of a mobile terminal is calculated based on the infectious disease information, the consent to collection and use of personal information and wireless communication information of the mobile terminal (pp.8, 16-17), and 
classify and manage the information on the mobile terminal having visited the affected area received from the plurality of mobile communication systems by infectious disease (pp.13, 16).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, D1 teaches the system and the method, wherein the at least one processor is configured to: receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (pp.15-16), and 
transmit the missing terminal list to the plurality of mobile communication systems, and receive the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems in response (pp.15-18).

Regarding claims 3 and 13, D1 teaches the, wherein the missing terminal information is information about a mobile terminal that has consented to collect and use personal information, but has not connected to a corresponding network for a preset period or has an international roaming service history among mobile terminals subscribed to each mobile communication system. (pp.16-17, 20)

Regarding claims 4 and 14, D1 teaches the system and the method, wherein the information of the mobile terminal having visited the affected area is information about a mobile terminal that has a history of communication with a base station that matches the infectious disease information, and is included in the missing terminal list (pp.19-20).

Regarding claims 5 and 15, D1 teaches the system and the method, wherein the at least one processor classifies the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication systems by infectious disease, and generates and stores a list, wherein the list classified by infectious disease includes at least one of identification information of the mobile terminal having visited the affected area, an infectious disease name, a first visit date, a last visit date, and number of days left for an incubation period expires (pp.19-20).

Regarding claims 6 and 16, D1 teaches the, wherein each time the at least one processor receives the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems, the at least one processor updates the last visit date and the number of days left until the incubation period expires for the corresponding mobile terminal in the list classified by infectious disease (pp.11-13, 17).

Regarding claims 7 and 17, D1 teaches the system and the method, wherein the at least one processor transmits a message notifying expiration of the incubation period of the infectious disease to the mobile terminal with the expired incubation period of the infectious disease based on the list classified by infectious disease (pp.11-12).

Regarding claims 8 and 18, D1 teaches the system and the method, wherein the at least one processor transmits the infectious disease information, and the consent to collection and use of personal information of a service user having subscribed to a corresponding mobile communication system, except a service user having subscribed to other mobile communication system, to each of the plurality of mobile communication systems (pp.20-21).

Regarding claims 9 and 19, D1 teaches the system and the method, wherein the infectious disease information includes at least one of an infectious disease name, date of infectious disease outbreak, date of infectious disease eradication, a name of an affected country, and a name of an affected area (pp.8, 11, 18).

Regarding claims 10 and 20, D1 teaches the system and the method, wherein the at least one processor transmits a message notifying an entry into the affected area to the mobile terminal having visited the affected area (pp.21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US 2015/0100330) in view of Chapman Bates et al. (US 2016/0132652).

Regarding claim 1, Shpits teaches a system for preventing the spread of an infectious disease, comprising: 
at least one processor; and a memory including at least one command that the at least one processor can execute, wherein the at least one processor is configured to: 
collect infectious disease information ([0037]-[0038], [0045]), 
receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of an infectious disease ([0049] “Personal data may be collected by the system at the time a user registers to use the system”, [0066]-[0068])(see NOTE I), 
transmit the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems ([0036], [0041], [0079], [0081], [0084]), and 
receive, from the plurality of mobile communication systems, information of a mobile terminal having visited an affected area ([0035]), wherein the information of a mobile terminal is calculated based on the infectious disease information ([0041]), the consent to collection and use of personal information and wireless communication information of the mobile terminal, and 
classify and manage the information on the mobile terminal having visited the affected area received from the plurality of mobile communication systems by infectious disease ([0044], [0046], [0050], [0078]-[0079], wherein identifying disease, determining incubation and contagious period I, threat levels a classification)(see NOTE II).

NOTE I - Shpits teaches that the user downloads a health tracking application and provides personal information at the time of registering, such information is automatically provided and collected from the user device [0074], [0076], [0083] which implicitly indicates a user’s “consent to collection and use of personal information.”  Therefore, the claim limitations not explicitly recited in Shpits are implicit. 
However, to merely obviate such reshowing, Chapman Bates discloses receive consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of an infectious disease ([0030] “user may be prompted for permission to release personal information”; [0056] “control the spread of the disease”).
NOTE II Shpits teaches that based on the received user information, such as symptoms, location the disease is identified and a user is identified as being infected or not infected, which is construed to be analogous to classifying information.  Chapman Bates analogously discloses example of such classification in [0044], [0049], [0055], [0058] and further obviates the teaching of Shpits.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits to include user consent and classification as disclosed by Chapman Bates.  Doing so would prove a privacy level for collection of user data and help controlling the spread of communicable diseases. 

Regarding claim 11, Shpits teaches a method for preventing the spread of an infectious disease by a system for preventing the spread of an infectious disease, the method comprising: 
collecting infectious disease information; receiving consent to collection and use of personal information from a service user who wants to use a service for preventing the spread of an infectious disease; transmitting the infectious disease information and the consent to collection and use of personal information to a plurality of mobile communication systems; receiving information of a mobile terminal having visited an affected area, wherein the information of a mobile terminal is calculated based on the infectious disease information, the consent to collection and use of personal information and wireless communication information of the mobile terminal from the plurality of mobile communication systems; and classifying and managing the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication companies by infectious disease.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 9 and 19, Shpits as modified teaches the system and the method, wherein the infectious disease information includes at least one of an infectious disease name, date of infectious disease outbreak, date of infectious disease eradication, a name of an affected country, and a name of an affected area (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claims 10 and 20, Shpits as modified teaches the system and the method, wherein the at least one processor transmits a message notifying an entry into the affected area to the mobile terminal having visited the affected area (Shpits [0040], [0055], [0080], Chapman Bates [0043], [0056], [0063]-[0064]).

Claims 2-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits as modified and in further view of the applicant’s admitted prior art (KR 10-2006-0127437)(see IDS filed 02/28/2020), hereafter D2.

Regarding claims 2 and 12, Shpits as modified teaches the system and the method, wherein the at least one processor is configured to: 
receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (Shpits [0060], Chapman Bates [0043], [0053]), and 

Shpits as modified does not explicitly teach, however D2 discloses receive missing terminal information based on the consent to collection and use of personal information from each of the plurality of mobile communication systems, collect the missing terminal information and generate a missing terminal list (pp.2-3) and transmit the missing terminal list to the plurality of mobile communication systems, and receive the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems in response (pp.4, 6). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to transmit the missing terminal list as disclosed by D2.  Doing so would assure a safety of subscribers in a disaster area (D2 p.6).

Regarding claim 3, Shpits as modified teaches the system according to claim 2, wherein the missing terminal information is information about a mobile terminal that has consented to collect and use personal information, but has not connected to a corresponding network for a preset period or has an international roaming service history among mobile terminals subscribed to each mobile communication system (Shpits [0060] as in determining the user have died after mobile data is no longer received (i.e. “not connected to a corresponding network for a preset period”), D2 pp.2-3, 6).

Regarding claims 4 and 14, Shpits as modified teaches the system and the method, wherein the information of the mobile terminal having visited the affected area is information about a mobile terminal that has a history of communication with a base station that matches the infectious disease information (Shpits [0040], [0055]-[0056], [0079]), and is included in the missing terminal list (D2 p.4).

Regarding claims 5 and 15, Shpits as modified teaches the system and the method, wherein the at least one processor classifies the information of the mobile terminal having visited the affected area, received from the plurality of mobile communication systems by infectious disease, and generates and stores a list (Shpits [0041], [0079]), wherein the list classified by infectious disease includes at least one of identification information of the mobile terminal having visited the affected area, an infectious disease name, a first visit date, a last visit date, and number of days left for an incubation period expires (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claim 6, Shpits as modified teaches the system according to claim 5, wherein each time the at least one processor receives the information of the mobile terminal having visited the affected area from the plurality of mobile communication systems, the at least one processor updates the last visit date and the number of days left until the incubation period expires for the corresponding mobile terminal in the list classified by infectious disease (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Regarding claims 7 and 17, Shpits as modified teaches the system and the method, wherein the at least one processor transmits a message notifying expiration of the incubation period of the infectious disease to the mobile terminal with the expired incubation period of the infectious disease based on the list classified by infectious disease (Shpits [0049], [0055]-[0056], [0058], Chapman Bates  [0057], [0059], [0061]-[0062]).

Regarding claim 13, Shpits as modified teaches the method according to claim 12, wherein the missing terminal information is information about a mobile terminal that has consented to collection and use of personal information among mobile terminals subscribed to each mobile communication system, but has not connected to a corresponding network for a preset period or has an international roaming service history (Shpits [0060] as in determining the user have died after mobile data is no longer received (i.e. “not connected to a corresponding network for a preset period”), D2 pp.2-3, 6).

Regarding claim 16, Shpits as modified teaches the method according to claim 15, further comprising: updating the last visit date and the number of days left until the incubation period expires for the corresponding mobile terminal in the list classified by infectious disease, each time the information of the mobile terminal having visited the affected area is received from the plurality of mobile communication systems, (Shpits [0049], [0055]-[0056], [0058], Chapman Bates [0055], [0059], [0061]-[0062]).

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits as modified and in further view of MEHTA et al. (US 2017/0325056) or Cooley et al. (US 9497585).

Regarding claims 8 and 18, Shpits as modified teaches the system and the method, wherein the at least one processor transmits the infectious disease information, and the consent to collection and use of personal information of a service user having subscribed to a corresponding mobile communication system, 
Shpits as modified does not explicitly teach, however MEHTA discloses except a service user having subscribed to other mobile communication system ([0078], [0130], [0134]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to include a service user having subscribed to other mobile communication system as disclosed by MEHTA.  Doing so would  provide enhanced emergency communications in responding to emergency requests for assistance (MEHTA [0002]).
Note, in analogous prior art Cooley (US 9,497,585), likewise disclose claims 8, 18 in C10L40-54, C18L30-42, C19L1-10.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Shpits as modified to include a service user having subscribed to other mobile communication system as disclosed by Cooley.  Doing so would provide more efficient and effective mechanism for obtaining and using information about crimes and other emergencies (more efficient and effective mechanism for obtaining and using information about crimes and other emergenciesC1L45-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 2, 2022